Citation Nr: 1401561	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.  


REPRESENTATION

Veteran represented by:	John March, Accredited Agent


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1966 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a 30 percent rating for PTSD. A March 2012 Decision Review Officer (DRO) decision granted an increased rating to 50 percent effective May 4, 2010.  

The Board notes that, in addition to the paper claim file, there is a Virtual VA electronic claim file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case. Although the Board regrets the additional delay, further development is necessary to properly adjudicate the Veteran's claim, and it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The March 2012 (DRO) decision and April 2011 rating decision list outpatient treatment records from the Veterans Affairs Medical Center (VAMC) in Philadelphia, Pennsylvania from March 2004 through December 2007 as evidence considered in the decisions.  The March 2012 (DRO) decision lists treatment reports from the VAMC in Charleston, South Carolina from January 2012, and the VAMC in Columbia, South Carolina from September 2009 to January 2012.  The decisions indicate that these records are available in Virtual VA as of January 2012.  However, review of Virtual VA does not show that records were uploaded on January 27, 2012, as indicated in the DRO decision.  On remand, the RO or AMC should ensure that all pertinent VA records are obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should obtain the names and addresses of all medical care providers who treated the veteran for his service connected acquired psychiatric disabilities since May 2010.  After securing the necessary release, the RO should obtain these records.

2.  Regardless of the response from the Veteran, the RO or AMC should obtain the treatment reports from the VAMC in Philadelphia, Pennsylvania from March 2004 through December 2007, from the VAMC in Charleston, South Carolina from January 2012, and the VAMC in Columbia, South Carolina from September 2009 to January 2012.  

3.  Thereafter, the RO or AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


